Exhibit 10.1

 



SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT (the "Agreement") is dated as of March 23 , 2017
among OMNI GLOBAL TECHNOLOGIES, INC, a Nevada Corporation, maintaining an
address at 387 Corona St., Suite 555, Denver, CO 80218, (“OMNI”) (the “Company”)
(the "Seller"), and JOJ Holdings, LLC, maintaining an address at 53 Calle
Palmeras, San Juan Puerto Rico, 00901 (the "Purchaser").

 

WHEREAS, the Purchaser desires to purchase the 20,000,000 (twenty million)
Common Shares, par value $.001 (“Shares”) set forth here in of OMNI, and the
OMNI desires to sell the Shares to the Purchaser on the terms set forth in this
Agreement; and

 

WHEREAS, Robert Stevens, as Receiver, has full authority by the Court to have
OMNI issue shares in the active proceeding.

 

WHEREAS, White Tiger Partners, LLC, as judgment creditor has obtained a judgment
in the amount of $22,025.39 as of March 17, 2015, with 8% interest as allowed
under law and the order of court with a current balance of $25,690.41 (the
“Judgment”) and

 

WHEREAS, the Judgment shall be convertible into common shares of OMNI at par
value, with a maximum conversion of 5% of the current total capitalization of
the outstanding shares of OMNI.

 

WHEREAS Robert Stevens, as Receiver, upon the closing of this transaction will
settle all other debts owed by the Company other than the judgment above and

 

WHEREAS, The undersigned understands that the Shares are being issued without
registration under the Securities Act of 1933, as amended (the "Act"), in
reliance upon the exemption provided under Section 4(2) of the Securities Act of
1933, and that such reliance is based on the undersigned's representations set
forth below.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Seller and the Purchaser agree as
follows:

 

ARTICLE I

PURCHASE AND SALE

 

1.       Purchase Price; Closing

 

(a)       The Purchase Price. The undersigned hereby offers and subscribes to
purchase the Shares set forth herein of (“OMNI GLOBAL TECHNOLOGIES, INC.”) with
a total purchase price of $150,000 USD (one hundred and fifty thousand dollars)
(“Purchase Price”).

 

 

 

 1 

 

(b)       The Closing. Upon execution of this Agreement, the parties to this
Agreement shall:

 

(i)The Purchaser will deliver to the Seller the Purchase Price in United States
dollars in immediately available funds by wire transfer; (ii)Upon receipt, OMNI
will appoint Olivia Funk as sole officer and director of the Company. (iii)White
Tiger Partners will assign the Judgment outlined above. (iv)Order the Transfer
Agent for the Company, First American Stock Transfer, Inc. to issue the new
restricted securities as instructed in this document, in book-entry form.

(v)Notify the Transfer Agent of the new officers and directors, replacing the
Receiver as the authorized authority for the Company.

 

(c)       Director and Officers; Resignations. Contemporaneous with the Closing,
the Purchaser shall nominate Olivia Funk as sole officer and director of the
Company. The Receiver shall then resign his positions as officers and Directors
of the Company.

 

(d)       Post Closing. Post Closing the Seller shall:

 

(i)OMNI will File a motion to discharge the Receiver in the active proceeding
(“Discharge Motion”).

(ii)File a Form D (if requested by Buyer) with the SEC

(iii)File a Form 8-K with the SEC (if requested by Buyer).

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

2.1       Representations and Warranties of the Seller. Seller makes the
following representations and warranties about Seller and also about the
Company:

 

(a)                                 The Seller has full power and authority to
enter into this Agreement and to consummate the Agreement. This Agreement has
been authorized and approved by the duly appointed officer of the Company. This
Agreement has been duly and validly executed and delivered by the Seller and
constitutes the legal, valid and binding obligation of the Seller, enforceable
in accordance with its terms.

 

(b)                                 Neither the Company nor a predecessor of the
Company, affiliated Company; officer, director or general partner of the
Company; promoter of the Company presently connected with the Company in any
capacity; beneficial owner of ten per cent or more of any class of equity
securities of the Company; underwriter of the securities to be offered under
this subsection or any partner, director or officer of such underwriter has,
within ten years of the date of this Agreement:

 

 

 

 2 

 

a.Filed a registration statement which is the subject of a currently effective
registration stop order entered by any state securities administrator or the
Securities and Exchange Commission;

 

b.Been convicted of any criminal offense in connection with the offer, purchase
or sale of a security, or involving fraud or deceit;

 

c.Been subject to a state administrative enforcement order or judgment finding
fraud or deceit in connection with the purchase, offer or sale of any security;

 

d.Been subject to an order, judgment or decree of any court of competent
jurisdiction temporarily, preliminarily or permanently restraining or enjoining
such party from engaging in or continuing to engage in any conduct or practice
involving fraud or deceit in connection with the purchase, offer or sale of any
security.

 

(c)                                 The execution, delivery and performance by
the Seller of this Agreement and consummation by the Seller of the Agreement do
not and will not: (i) violate the organizational documents of the Seller, (ii)
violate any decree or judgment of any court or other governmental authority
applicable to or binding on the Seller; (iii) violate any provision of any
federal or state statute, rule or regulation which is applicable to the Seller;
or (iv) violate any contract to which the Seller or any of its assets or
properties are bound, or conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of , any agreement, indenture or instrument to which Seller is a
party. No consent or approval of, or filing with, any governmental authority or
other person not a party hereto is required for the execution, delivery and
performance by the Seller of this Agreement or the consummation of the
Agreement.

 

(d)                                 The Seller (i) is a sophisticated person
with respect to the sale of the Shares; and (ii) has independently and without
reliance upon the Purchaser, and based on such information as the Seller has
deemed appropriate, made its own analysis and decision to enter into this
Agreement, except that the Seller has relied upon the Purchaser’s express
representations, warranties and covenants in this Agreement. The Seller
acknowledges that the Purchaser has not given the Seller any investment advice,
credit information or opinion on whether the sale of the Shares is prudent.

 

(e)                                 There are no outstanding rights, options,
subscriptions or other agreements or commitments obligating the Seller with
respect to the Shares. Seller represents that Seller owns the Shares free and
clear and that there is no lien, pledge, security interest, restriction or other
encumbrance on the Share and that there is no written or oral agreement to sell
the Share to any other party.

 

(f)                                  The Seller has taken no action that would
give rise to any claim by any person for brokerage commissions, finder’s fees or
similar payments relating to this Agreement or the transactions contemplated
hereby.

 

 

 

 3 

 

(g)                                 No proceedings relating to the Shares are
pending or, to the knowledge of the Seller, threatened before any court,
arbitrator or administrative or governmental body that would adversely affect
the Seller’s right to transfer the Shares to the Purchaser.

 

(h)                                 Employment Matters. Seller represents that
the Company (i) has no employees; (ii) has not entered into any employment
contracts with any person; and (iii) has not created or issued any employee
benefits including but not limited to stock options or bonuses.

 

(i)                                  Litigation. Seller represents that there is
no criminal, civil, or administrative action, suit, demand, claim, hearing,
proceeding, or investigation pending or threatened against the Company or
Sellers in their capacity serving the Company; and (ii) that the Company is not
currently subject to any judgment, order, writ, injunction, decree or award
issued by a Court or governmental entity.

 

(j)                                  Contracts. Seller represents that neither
the Company nor the Purchaser shall have any further obligation under the
following contracts. All outstanding invoices to the Company as of closing,
including invoices and balance owed company counsel will be paid by the Seller..

 

(k)                                 Transition. Seller represents that since
January 1 2017, the Company has not entered into any material contracts
(including employments contracts) and has not engaged in any corporate action or
exercise, including but not limited to declaring dividends or distributions or
issuing additional stock or stock derivatives with the exception of the expired
agreement with Omni Global (Florida) that expired in August 2016. Amounts
refundable under this expired agreement will be paid by the Receiver post
closing.

 

(l)                                  No Outstanding Warrants. Seller represents
that upon execution of this Agreement, the Company shall have no issued and
outstanding warrants to purchase stock of the Company. Seller represents that it
will not call, or otherwise force an exercise of, outstanding warrants, or issue
shares of the Company to fulfill this covenant.

 

(m)                               Officer’s Certificate. An officer of the
Company shall execute an Officer’s Certificate certifying the accuracy and
completeness of the representations herein as well as the accuracy and
completeness of the Company’s response to the due diligence requests of
Purchaser prior to execution. The form of Certificate is attached, and
incorporated herein, as Exhibit B.

 

(n)                                 Capitalization. The authorized capital stock
of the Company consists of 400,000,000 shares of common stock, par value $0.001
per share, and 100,000,000 shares of preferred stock, par value $0.001 per
share. As of the date of this Agreement, the Company has 351,422 shares of
common stock issued and outstanding and no shares of its preferred stock.

 

(o)                                 The Company has complied with all applicable
federal and state securities laws and regulations, including being current in
all of its reporting obligations under federal securities laws and regulations;
and all prior issuances of securities have been either registered under the
Securities Act, or exempt from registration;

 

 

 

 4 

 

(p)                                 No order suspending the effectiveness of any
registration statement of the Company under the Securities Act or the Exchange
Act has been issued by the U.S. Securities and Exchange Commission (the “SEC”)
and, no proceedings for that purpose have been initiated or threatened by the
SEC;

 

(q)                                 The Company is not and has not, and the past
and present officers, directors and affiliates of the Company are not and have
not, been the subject of, nor does any officer or director of the Company have
any reason to believe that the Company or any of its officers, directors or
affiliates will be the subject of, any civil or criminal proceeding or
investigation by any federal or state agency alleging a violation of securities
laws;

 

(r)                                  Post closing the Company will not have any
liabilities, contingent or otherwise, including but not limited to notes payable
and accounts payable. The Receiver will settle, pay or discharge all currently
outstanding liabilities. The only claim filed in the Receiver Action was the
judgment that gave rise to the Receivership and will be forgiven post closing,
and all claims against the Company are barred under NRS 78.675.

 

(s)                                 The Company has timely filed all state,
federal or local income and/or franchise tax returns required to be filed by it
from inception to the date hereof. Each of such income tax returns reflects the
taxes due for the period covered thereby, except for amounts which, in the
aggregate, are immaterial. In addition, all such tax returns are correct and
complete in all material respects. All taxes of the Company which are (A) shown
as due on such tax returns, (B) otherwise due and payable or (C) claimed or
asserted by any taxing authority to be due, have been paid, except for those
taxes being contested in good faith and for which adequate reserves have been
established in the financial statements included in the Company’s financial
statements filed with the SEC and in accordance with GAAP. There are no liens
for any taxes upon the assets of the Company, other than statutory liens for
taxes not yet due and payable. The Seller does not know of any proposed or
threatened tax claims or assessments against the Company.

 

(t)                                  The books and records, financial and
otherwise, of the Company are in all material aspects complete and correct and
have been maintained in accordance with good business and accounting practices.

 

(u)                                 All of the Company’s assets and liabilities
are reflected on its financial statements as filed with the SEC, and, except as
set forth in the financial statements of the Company or the notes thereto, the
Company has no liabilities, direct or indirect, matured or un-matured,
contingent or otherwise.

 

(v)                                 Information. The information concerning the
Company set forth in this Agreement and its reports filed with the SEC is
complete and accurate in all material respects and does not contain any untrue
statements of a material fact or omit to state a material fact required to make
the statements made, in light of the circumstances under which they were made,
not misleading.

 

(w)                               Assistance with Post-Closing SEC Reports and
Inquiries. Upon the reasonable request of the Company after the date of this
Agreement, the Seller shall provide to the Company such information available to
Seller, including information, filings, reports, financial statements or other
circumstances of the Company occurring, reported or filed prior to the date of
this Agreement, as may be necessary or required by the Company for the
preparation of the reports that the Company is required to file after the date
hereof with the SEC to remain in compliance and current with its reporting
requirements under the Exchange Act, or filings required to address and resolve
matters as may relate to the period prior to date hereof and any SEC comments
relating thereto or any SEC inquiry thereof. Hard costs and fees to be the
obligation of Purchaser.

 

 

 



 5 

 

 

(x)       Indemnification. The representations in this Article II shall survive
the Closing. From and after the Closing, Seller shall indemnify and hold
harmless Purchaser , and affiliate, and any assignee and their respective
officers and directors from and against any and all demands, claims, actions or
causes of actions, assessments, losses, damages, liabilities, costs and
expenses, including interest and reasonable attorneys’ fees and expenses,
resulting from, or arising out of, of incurred in connection with (i) any
failure of any representations or warranty made by Seller to be true and correct
or (ii) any non-fulfillment, violation, or breach of any representation,
warranty or covenant made by Seller in this Article II.

 

2.2       Representations and Warranties of the Purchaser. Each Purchaser, for
itself only, hereby represents, warrants and agrees as of the date hereof:

 

(a)             Such Purchaser has full power and authority to enter into this
Agreement and to consummate the Agreement. This Agreement has been duly and
validly executed and delivered by such Purchaser and constitutes the legal,
valid and binding obligation of such Purchaser, enforceable in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws in effect
that affect the enforcement of creditors’ rights generally and by equitable
limitations on the availability of specific remedies.

 

(b)             The execution, delivery and performance by such Purchaser of
this Agreement and consummation by such Purchaser of the Agreement do not and
will not: (i) violate any decree or judgment of any court or other governmental
authority applicable to or binding on such Purchaser; (ii) violate any provision
of any federal or state statute, rule or regulation which is, to such
Purchaser’s knowledge, applicable to the Purchaser; or (iii) violate any
contract to which such Purchaser is a party or by which such Purchaser or any of
its respective assets or properties are bound. No consent or approval of, or
filing with, any governmental authority or other person not a party hereto is
required for the execution, delivery and performance by such Purchaser of this
Agreement or the consummation of the Agreement.

 

(c)             Indemnification. The representations in this Article II shall
survive the Closing. From and after the Closing, Purchaser shall indemnify and
hold harmless Seller , and affiliate, and any assignee and their respective
officers and directors from and against any and all demands, claims, actions or
causes of actions, assessments, losses, damages, liabilities, costs and
expenses, including interest and reasonable attorneys’ fees and expenses,
resulting from, or arising out of, of incurred in connection with (i) any
failure of any representations or warranty made by Seller to be true and correct
or (ii) any non-fulfillment, violation, or breach of any representation,
warranty or covenant made by Purchaser in this Article II.

 

 

 



 6 

 

 

ARTICLE III

MISCELLANEOUS

 

3.1       Entire Agreement. The Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

3.2       Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Seller and the Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right accruing to it thereafter.

 

3.3       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Seller may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser.

 

3.4       No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

3.5       Governing Law. All questions concerning the construction,
validity,enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Clark County, Nevada for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via overnight delivery (with evidence of
delivery). Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. Each party irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of the documents
contemplated herein, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

 

3.6       Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing.

 

 7 

 

3.7       Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
electronic or facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such electronic
facsimile signature page were an original thereof.

 

3.8       Severability. In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affecting or impaired thereby and the parties will attempt to
agree upon a valid and enforceable provision which shall be a reasonable
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Agreement.

 

[Rest of Page Intentionally Left Blank – Signatures to Follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 8 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

  

OMNI GLOBAL TECHNOLOGIES, INC. Purchaser: JOJ Investments, LLC     /s/ Robert
Stevens /s/ Justin Schreiber By: (Print Name): Robert Stevens By: (Print Name):
Justin Schreiber         Position:_RECEIVER in #A-14-709484-P
Acting under its statutory authority Position: President    

 

 

WHITE TIGER PARTNERS LLC
Judgment Creditor

 

 

/s/ Robert Stevens

By: Robert Stevens on behalf of White
Tiger Partners LLC 

 

 

 



 

 

 9 

 

 